Citation Nr: 0935498	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO rating decision 
that denied service connection for a low back disability on a 
de novo basis.  In July 2009, the Veteran testified at a 
Board videoconference hearing.  

The Board observes that the May 2004 RO decision (noted 
above) denied service connection for a low back disability on 
a de novo basis.  The Board notes, however, that service 
connection for a low back disability was previously denied, 
including in an August 1997 RO decision.  Therefore, the 
Board must address whether the Veteran submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for a low back disability.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Additionally, the Board notes that the May 2004 2006 RO 
decision (noted above) also denied service connection for 
bilateral bone spurs of the feet.  The Veteran filed a notice 
of disagreement in July 2008 and a statement of the case was 
issued in November 2008.  The record does not reflect that a 
timely substantive appeal has been submitted as to that 
issue.  A VA Form 9 submitted in February 2009 was not 
timely.  See 38 C.F.R. § 20.302.  Thus, the Board does not 
have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 
20.202, 20.302.  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a low back disability.  
The issue of the merits of the claim for entitlement to 
service connection for a low back disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
entitlement to service connection for a low back disability 
in August 1997, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1997 RO decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a low back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a low back disability, 
and the need to remand for additional information with regard 
to the merits of the issue, no further discussion of VCAA 
compliance is needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for a low back 
disability in August 1985.  An application to reopen a claim 
for entitlement to service connection for a low back 
disability was denied in June 1994.  In June 1997, another 
application to reopen a claim for entitlement to service 
connection for a low back disability was denied.  An 
application to reopen a claim for entitlement to service 
connection for a low back disability was again denied in 
August 1997.  Those decisions were not appealed and are 
considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the August 1997 RO 
decision included the Veteran's service treatment records; a 
few service personnel records; post-service private and VA 
treatment records; and the Veteran's own statements.  The RO 
initially denied service connection for a low back disability 
in August 1985 on the basis that scoliosis was found shortly 
after the Veteran entered active military duty and was not 
attributable to any injury sustained during service.  The RO 
noted that scoliosis was a congenital or developmental 
abnormality of the spine.  The RO indicated that the Veteran 
was seen multiple times during service for complaints of low 
back pain and that his narration of the original alleged 
injury varied greatly.  The RO reported that one of the 
doctors indicated that he felt the Veteran was exaggerating 
his complaints.  The RO noted that the Veteran was given 
neurological testing and that nothing was found other than 
scoliosis and subjective complaints of back pain.  In June 
1994, the RO denied an application to reopen a claim for 
entitlement to service connection for a low back disability 
on the basis that new and material evidence had not been 
submitted to reopen that claim.  The RO indicated that the 
evidence showed treatment for a low back condition following 
service and that there was no indication of treatment during 
service, or any medical opinion relating the condition to the 
Veteran's military service.  The Board observes, however, 
that the Veteran's service treatment records clearly show 
treatment for low back problems on multiple occasions.  

In June 1997, the RO denied an application to reopen a claim 
for entitlement to service connection for a low back 
disability on the basis that new and material evidence 
adequate to reopen the claim had not been submitted.  The RO 
noted that the medical evidence of record showed treatment 
for a low back condition years after service and an injury to 
the lower back in June 1992, also years after service.  The 
RO indicated that recent medical evidence would not establish 
service connection for a disability which had to have been 
incurred in or aggravated by service between September 1974 
and May 1984.  In August 1997, the RO again denied an 
application to reopen a claim for entitlement to service 
connection for a low back disability on the basis that new 
and material evidence adequate to reopen the claim for 
service connection had not been submitted.  The RO noted that 
service connection was denied for a back condition because 
the clinical evidence shortly after the Veteran's entrance 
examination showed a diagnosis of scoliosis.  The RO 
indicated that scoliosis was a congenital or developmental 
abnormality of the spine, which was not caused or aggravated 
by service.  The RO related that the Veteran's service 
treatment records, including evidence received in July 1997, 
showed no back injury.  It was also reported that evidence 
that the Veteran had a change of duties was noted in the 
service treatment records.  

The evidence received since the August 1997 RO decision 
includes additional private and VA treatment records; an 
October 2007 VA spine examination report; and statements and 
testimony from the Veteran.  

An October 2003 VA treatment entry related a problem list 
that included degenerative disc disease of the lumbosacral 
spine, onset 1975.  It was noted that the Veteran had a 
history of lower back pain and that he stated that over the 
past month, he had suffered left lower back pain that was 
sharp and knife-like.  The assessment was musculoskeletal, 
with pain, especially with movement, and radiation down the 
left leg.  The examiner noted that the Veteran had tenderness 
to the lateral spine and that muscle strain/tension was 
suspected.  The examiner also indicated that other 
abnormalities suggested nerve root impingement and that the 
Veteran's history was of concern for sciatica.  

An April 2006 VA treatment entry also noted a computerized 
problem list that included degenerative disc disease of the 
lumbosacral spine, onset 1975.  The assessment included low 
back pain.  A September 2006 entry related a problem list 
that included degenerative disc disease of the lumbosacral 
spine, onset 1975.  The assessment, at that time, included 
chronic back pain.  An April 2007 VA treatment entry referred 
to a problem list that included degenerative disc disease of 
the lumbosacral spine, onset 1975.  The assessment was 
chronic back pain.  

A May 2007 VA treatment entry indicated that the Veteran 
injured his lumbosacral spine in 1974 at "work" when he 
caught an object that was very heavy and had been dropped.  
The Veteran reported that he had never undergone surgery on 
the back, but that he had injections in the 1990s.  The 
assessment was chronic low back pain.  

A November 2007 VA treatment entry indicated that the Veteran 
reported that he had pain that radiated down the left leg to 
his toes.  He reported that the pain was sharp when he moved 
and that his back would sometimes crack.  It was noted that 
the Veteran had pain since 1976.  There was also a notation 
that the Veteran's problem list included degenerative disc 
disease of the lumbosacral spine, onset 1975.  The assessment 
was lower back pain.  

The Board observes that in the evidence available at the time 
of the August 1997 RO decision, there was no specific 
evidence relating the Veteran's current low back disability 
to his period of service.  In the evidence received since the 
August 1997 RO decision, there are VA treatment entries dated 
in October 2003, April 2006, September 2006, and April 2007, 
that all included a problem list that indicated that the 
Veteran had degenerative disc disease of the lumbosacral 
spine that had an onset in 1975 (during his period of 
service).  Additionally, a May 2007 VA treatment entry noted 
that the Veteran injured his lumbosacral spine in 1974 at 
"work" when he caught an object that was very heavy and had 
been dropped.  Further, a November 2007 entry noted that that 
the Veteran had low back pain since 1976 (also during 
service).  The evidence will be considered credible for the 
purposes of determining whether new and material evidence has 
been submitted.  

The Board finds that the VA treatment entries noted above are 
evidence that is both new and material because the claim was 
previously denied, at least in part, on the basis that the 
evidence did not show a current low back disability stemming 
from the Veteran's period of service.  Therefore, the Board 
finds that such evidence is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
his claim, and raises a reasonable possibility of 
substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the August 
1997 RO decision is new and material, and thus the claim for 
service connection for a low back disability is reopened.  
This does not mean that service connection is granted.  
Rather, additional development of evidence will be undertaken 
(see the below remand) before the issue of service connection 
for a low back disability is addressed on a de novo basis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability, is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Veteran's service treatment records show treatment for 
low back problems on numerous occasions.  The Board observes 
that some of the treatment entries during service referred to 
scoliosis of the lumbar spine and others referred to other 
diagnosed low back problems such as low back pain, mild 
myositis, possible radicular symptoms, possible low back 
strain, acute muscle strain, rule out herniated nucleus 
pulposus, soft tissue trauma, and mechanical low back pain.  
Additionally, a March 1978 treatment entry specifically noted 
that an X-ray showed early degenerative joint disease and 
related an impression of sciatica.  The Board notes, however, 
that later X-rays, however, did not refer to degenerative 
joint disease.  On a medical history form at the time of the 
May 1984 separation examination, the Veteran checked that he 
had recurrent back pain.  The reviewing examiner noted that 
the Veteran had scoliosis back pain since 1975 and that it 
still persisted.  The May 1984 objective separation 
examination report noted that the Veteran had chronic 
scoliosis.  

Post-service private and VA treatment records show treatment 
for numerous back problems.  Several of those entries refer 
to intercurrent back injuries.  

An October 2007 VA examination report noted that the Veteran 
reported that multiple objects fell on his back in 1976 
causing the onset of low and mid back pain tow to there days 
after the incident.  He indicated that in the late 1980s 
after leaving service, he began having recurrent low back 
approximately every three to four months.  It was noted that 
the Veteran also stated that he had an on-the-job injury in 
the late 1980s and another on-the-job injury in the 1990s.  
The impression was degenerative disc disease of the lumbar 
spine.  The examiner commented that given a relative lack of 
chronicity for the ten years following the reported injury 
(in service) and given the two reported on-the-job injuries 
while working strenuous employment, it was his opinion that 
it was less than 50 percent likely that the Veteran's current 
degenerative disc disease was due to the reported injury that 
was incurred in service.  The examiner stated that it was 
more likely that the Veteran's current low back disability 
was a result of the cumulative strenuous employment 
subsequent to service and the acknowledged no-the-job 
injuries during the course of his employment.  

The Board observes that there is no indication that the 
examiner reviewed the Veteran's claims folder.  Additionally, 
the examiner's reference to a lack of chronicity for ten 
years following an injury in 1976 during service is not shown 
by the Veteran's service treatment records or, for that 
matter, by the post-service private and VA treatment records.  
The Veteran's service treatment records refer to treatment 
for low back complaints throughout his period of service and 
the post-service private and VA treatment records refer to 
complaints of back pain essentially since the early 1990s.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with an etiological opinion after a 
review of the entire claims folder as to his claim for 
service connection for a low back disability.  Such an 
examination should be accomplished on remand.  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
low back problems since March 2009.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
March 2009 should be obtained.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed low back disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current low back disabilities.  Based 
on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any diagnosed low back 
disabilities are etiologically related to 
the Veteran's periods of service.  If the 
examiner finds that any diagnosed low back 
disability existed prior to service, the 
examiner should comment on whether any 
such pre-service condition was permanently 
worsened by service.  

3.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service 
connection for a low back disability.  If 
any benefit sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


